DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 
Notice of Allowance
Claims 1-4, 6, 9, & 10 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art of record Choi (US Pub no 2007/0264785 A1) in view Yoneda (US Pub no. 2009/0321852 A1) , either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: wherein before forming the drift region of the first doping type in the base layer and the field oxide layer on the surface of the base layer, the method further comprises forming an N-type well region, the drift region is arranged in the well region of the base layer, and the well region and the drift region are formed using the same mask.
Claims 11, 13, & 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Choi (US Pub no 2007/0264785 A1) in view Yoneda (US Pub no. 2009/0321852 A1) , either singularly or in combination, does not disclose or suggest the combination of limitations of claim 11 including: a drift region of a first doping type arranged in the base layer, wherein the N-type well region is formed before the drift region, the drift region is arranged in the well region of the base layer, and the well region and the drift region are formed using the same mask.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813